COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-13-00195-CV


In the Interest of J.F.R., Jr., a child      §   From the 367th District Court

                                             §   of Denton County (2011-40959-
                                                 362)

                                             §   July 3, 2013

                                             §   Per Curiam


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                          SECOND DISTRICT COURT OF APPEALS

                                          PER CURIAM